DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Section 112 Rejections, filed 10/18/2021, with respect to claims 9-16 have been fully considered and are persuasive.  The 112 Rejection of claims 9-16 has been withdrawn.

Disposition of Claims
With the applicants submission dated 10/18/2021, the status of the claims are: claims 1-8 have been withdrawn from consideration and cancelled; claims 9 and 11, have been amended to overcome the 35 U.S.C. § 112 Rejection; claims 17-22 have been added and are new claims corresponding to claims 9-16.

Allowable Subject Matter
Claims 9-22 are allowed.
Instant invention relates to techniques for power sharing or uplink power control between component carriers in a wireless communications system. Each of the Independent claims 1, 11, and 17, contains features which, when combined with other 
For example, the closest prior art Han et al. (EP 2 521 279 A1) discloses a power control method which includes the UE transmitting first information to a base station regarding a power headroom of an aggregated carrier, second information regarding maximum transmit of an aggregated carrier, and further adjusting the transmit power of the aggregated carriers in view of the information. While the disclosure of Han discloses adjust the transmit power in view of the information, it does not disclose or render obvious each and every limitation in the claims. 
An additional prior art reference Haim et al. (US 2011/0105173 A1) discloses calculating and signaling power control related data to support multiple component carriers (CCs) for which transmission may be accomplished with one or more WTRU power amplifiers (PAs). It also discloses, methods for calculating and signaling one or more of CC-specific power control related data and PA-specific power control related data. The power control related data may include one or more of maximum power, power headroom, and transmit power. Methods for selecting which power control related data to exchange are included. Methods are included for calculating and signaling power control related data for physical UL shared channel (PUSCH), physical UL control channel (PUCCH), and simultaneous PUSCH and PUCCH transmission
While the disclosure of Haim teaches methods for power control, it does not disclose or render obvious each and every limitation in the claims, and thus, the claims are considered to be in condition for allowance. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411


/JAMAAL HENSON/Primary Examiner, Art Unit 2411